United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Havre, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0333
Issued: June 10, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 23, 2015 appellant filed a timely appeal from a June 10, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from June 10, 2015, the date of OWCP’s last decision, was
December 7, 2015. Since using December 8, 2015, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is November 23, 2015, rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly reduced appellant’s compensation, effective
August 12, 2014, based on its finding that he had the capacity to earn wages as an eligibility
worker.
FACTUAL HISTORY
On August 4, 2010 appellant, then a 49-year-old border patrol agent, filed a traumatic
injury claim (Form CA-1) alleging that, on that date, he injured his knees, neck, back, groin, and
elbow when he was thrown from an all-terrain vehicle. He stopped work on August 5, 2010 and
did not return. OWCP accepted the claim for multiple contusions, degenerative or lumbar disc
disease of the lumbar intervertebral discs, a sprain of the right foot, sprain on the right at an
unspecified site, sprain of the right lateral collateral ligament of the knee, right chondromalacia
patellae, and a tear of the right lateral meniscus. It paid appellant compensation for total
disability beginning November 21, 2010.
Under subsidiary file number xxxxxx260, OWCP had previously accepted in
December 2009 a partial rupture of the left quadriceps, left knee, and leg sprain, and thoracic or
lumbosacral neuritis/radiculitis.
Appellant underwent a partial right medial meniscectomy and lateral retinacular release
on May 18, 2011.
In order to determine whether appellant continued to be disabled due to the accepted
conditions, on September 12, 2012, OWCP referred appellant to Dr. Lowell M. Anderson, a
Board-certified orthopedic surgeon, for a second opinion examination. In a report dated
October 10, 2012, Dr. Anderson reviewed the history of injury and the medical reports of record,
including the results of diagnostic studies. On examination, he found full range of motion of the
elbows, full motor and strength testing of the upper extremities, some tenderness of the right
sacroiliac joint, slight right foot discomfort, and mild crepitus of the right knee. Dr. Anderson
diagnosed lumbar disc degeneration, an aggravation of preexisting disc pathology, lumbar facet
arthropathy, and a permanent aggravation of preexisting patellofemoral joint chondromalacia due
to the August 4, 2010 employment injury. He found that appellant was unable to return to his
usual employment. In an October 12, 2012 work restriction evaluation, Dr. Anderson
determined that appellant could work eight hours per day sitting for six hours, walking and
standing for two hours, pushing, pulling, and lifting up to 25 pounds. He found that appellant
could not squat, kneel, climb, bend/stoop, or twist. Dr. Anderson further advised that appellant
should take a 10-minute break each hour and alternate sitting, standing, and walking as needed.
He opined that appellant could perform “sedentary office work.”
By letter dated January 29, 2013, OWCP requested that Dr. Anderson clarify his work
restrictions. In his February 5, 2013 supplemental report, Dr. Anderson indicated that appellant
could bend while performing sedentary work. He also updated the October 2012 work
restriction evaluation and advised that he could perform limited squatting, kneeling, and
climbing and that he should alternate sitting, standing, and walking as necessary. Dr. Anderson
marked through the requirement that appellant take a 10-minute break each hour.

2

In a duty status report (Form CA-17) dated April 16, 2013, Dr. Michael D. Nolan, Boardcertified in family medicine, diagnosed lumbar disc disease and found that appellant could lift up
to 10 pounds, sit for three hours per day, and stand and walk for two hours per day. In a progress
report dated April 16, 2013, he diagnosed thoracic and lumbosacral neuritis/radiculitis and limb
pain. Dr. Nolan noted that a second opinion physician had determined that appellant “could do
things that [he] does [not] think he can do. For instance, he does [not] think he can sit for six
hours, and he knows he can[not] stand for more than 10 or 15 minutes without getting severe
back pain.”
OWCP referred appellant to vocational rehabilitation on April 19, 2013.
Dr. Nolan evaluated appellant for back pain on April 23, 2013 and indicated that “he will
continue to be disabled related to his back problem indefinitely.” He noted that he had “some
type of evaluation which suggested he could sit for as long as six hours at a time, or stand for
four hours a day. This is inconsistent with my understanding of his condition.”
In a report dated May 18, 2013, the rehabilitation counselor reviewed appellant’s prior
work history as a border patrol agent, a machinist, a fishing boat captain, and professional
quarterback. He noted that appellant had received a Bachelor of Arts in psychology.
Dr. Nolan submitted an August 16, 2013 duty status report providing the same work
restrictions as those of April 16, 2013.
The rehabilitation counselor informed OWCP on August 18, 2013 that appellant had used
“verbally demeaning and condescending language to bully and intimidate” and “alarming body
language.” He advised that he had asked to meet with appellant only in a public location or with
one of his family members present.
By letter dated November 5, 2013, the rehabilitation counselor asked that appellant sign a
vocational rehabilitation plan for 90 days of job placement services.3 He advised appellant that
he should contact a minimum of eight employers a week.
Appellant informed OWCP on November 19, 2013 that he did not believe that he could
drive to apply for jobs when he took narcotic pain medication. He contended that the
rehabilitation counselor was not providing him with any assistance.
On December 20, 2013 the rehabilitation counselor requested that OWCP issue appellant
a sanction letter as he was not cooperating with vocational rehabilitation.
In a February 14, 2014 letter to OWCP’s rehabilitation specialist, the rehabilitation
counselor advised that appellant had made threatening statements, indicated that he carried a
concealed weapon, and had used intimidating body language. He also had refused to meet with
3

On October 17, 2013 Dr. Gregg D. Pike, a Board-certified orthopedic surgeon, reviewed appellant’s history of a
work injury and diagnosed developing right knee arthritis and left patellofemoral chondromalacia and patellar
tendinitis. On October 22, 2013 Dr. John G. VanGilder, a Board-certified neurosurgeon, discussed appellant’s
history of work injures in 2005 and 2010. He recommended an S1 joint injection and referred him to a neurologist
for memory and cognitive complaints.

3

the counselor in a public location or to complete the offered rehabilitation plan. Additionally,
appellant had not completed a resume or identified reasonable job goals, but instead wanted to
pursue the occupations of football coach or firearms instructor, which the counselor found were
not available in sufficient numbers in the local area. He had also referred in vulgar terms to the
second opinion physician and had made it clear that he did not want the rehabilitation counselor
to work with others to assist him in returning to work without preapproval.
By letter dated February 14, 2014, OWCP informed appellant that he was obstructing
vocational rehabilitation efforts by failing to complete the rehabilitation plan, telling the
rehabilitation counselor not to work without his approval, verbally abusing the rehabilitation
counselor, and acting in a threatening way. It notified him of the penalty for refusing to
cooperate with vocational rehabilitation and provided him 30 days to contact both OWCP and
the rehabilitation counselor and agree to participate with good effort. OWCP advised appellant
that if he believed that he had good cause for not participating he should provide such reasons in
writing with supporting documentation. If he did not cooperate with vocational rehabilitation or
show good cause, it would reduce his compensation as if he had participated with vocational
rehabilitation.
The rehabilitation counselor advised appellant on February 21, 2014 that OWCP had
extended the time for plan development and provided a list of job openings. He recommended
positions as an eligibility worker, community services worker, and motel desk clerk.
By letter dated March 6, 2014, appellant challenged OWCP’s finding that he obstructed
the return to work effort and maintained that he had acted respectfully toward the rehabilitation
counselor. He accused OWCP of making Dr. Anderson alter his work restrictions and contended
that the rehabilitation counselor falsely accused him of threatening actions, failing to complete a
resume, and not wanting assistance with the job search. Appellant indicated that he asked the
counselor if he could carry a firearm if he worked in child protective services. He maintained
that he was unable to work full time or drive while under the influence of his narcotic pain
medication.
An OWCP rehabilitation specialist, in a response dated March 28, 2014, advised
appellant that he had not agreed to put forth good effort in cooperating with vocational
rehabilitation but instead provided reasons for his actions. It notified him that vocational
rehabilitation was being terminated and it decided that his reasons for failing to cooperate with
vocational rehabilitation were not valid.
On April 18, 2014 the vocational rehabilitation counselor completed a job classification
form (OWCP-66) for the position of eligibility worker from the Department of Labor’s
Dictionary of Occupational Titles. The position was described as sedentary requiring occasional
lifting of up to 10 pounds. The rehabilitation counselor determined that appellant had the
vocational capacity to perform the position, which required specific vocational preparation of
one to two years, based on his work history and college degree in psychology. He further found
that the position existed in sufficient numbers in his commuting area at entry level wages of
$486.40 per week, as confirmed by the state employment offices and direct contact with
employers.

4

By letter dated May 15, 2014, appellant advised that he had filed a grievance against the
rehabilitation counselor with his company. He explained that he had provided reasons for not
cooperating with vocational rehabilitation within 30 days, noting that the primary reason was that
he was unable to work full time. Appellant asserted that his treating physician found that he was
unable to work eight hours a day.
The OWCP rehabilitation specialist recommended that OWCP reduce appellant’s
compensation based on the identified position of eligibility worker earning wages of $486.40 per
week. The rehabilitation specialist noted that appellant had failed to cooperate in vocational
rehabilitation with good effort. He found that the position of eligibility worker was suitable and
a good fit for appellant’s degrees in psychology.
On July 9, 2014 OWCP advised appellant of its proposed reduction of his compensation
based on its findings that he had the capacity to earn wages as an eligibility workers. It provided
him 30 days to respond to the proposed reduction of compensation.
Appellant’s counsel, by letter dated July 25, 2014, requested an extension of time to
respond to the proposed reduction of compensation.
In a decision dated August 12, 2014, OWCP reduced appellant’s compensation effective
August 12, 2014 as he had the capacity to earn wages of $486.40 per week as an eligibility
worker. It utilized the formula set forth in Albert C. Shadrick,4 to calculate his wage-earning
capacity.
In a report dated August 14, 2014, Dr. Nolan evaluated appellant for back pain. He
discussed his belief that he could not work as an intake person at a welfare facility because he
was unable to go for eight hours without lying down. Dr. Nolan advised that he would review
information but did not know if he could assist appellant with his vocational rehabilitation issues.
Dr. Wilbert Pino, a Board-certified orthopedic surgeon, evaluated appellant on
September 4, 2014. He noted a “very convoluted history of a work-related injury dating back to
2000.” Dr. Pino diagnosed degenerative disc disease of the lumbar spine at multiple levels and
moderate to advanced joint disease of the hips bilaterally. He related,
“It is my opinion that [appellant] has significant degenerative disease of his
lumbar spine and his hip that would preclude him from being active and being
able to be gainfully employed…. I would concur with prior evaluations and the
given restrictions of work activities includ[ing] lifting, pushing, pulling, kneeling,
squatting or stooping. Lifting, pulling and pushing restrictions of 20 pounds on
[an] occasional basis will also be appropriate. These restrictions would be
permanent restrictions and limitations on any type of employment that he would
choose to pursue.”
In a December 9, 2014 medical status form, Dr. Pino found that appellant could
occasionally lift up to 20 pounds but could not bend, kneel, squat, or climb. He also determined
4

5 ECAB 376 (1953); codified by regulation at 20 C.F.R. § 10.403.

5

that appellant needed to take numerous breaks. In a report dated December 9, 2014, Dr. Pino
diagnosed employment-related degenerative joint disease and degenerative disc disease of the
lumbar spine, moderate to advanced joint disease of the left hip, and post-traumatic degenerative
joint disease of the right knee after reconstruction. He noted that he had provided restrictions
and recommended “frequent breaks if [appellant] finds a suitable job. Matching his job to his
current restrictions may require the intervention of a vocational rehabilitation consultant. I do
feel that he will have … significant difficulty performing full-time employment given his
multiple complaints and limitations.”
The employing establishment offered appellant a position as a law enforcement
communications assistant on February 12, 2015. The position required sitting for six hours,
walking for two hours, and standing for two hours, alternating as needed.
On March 9, 2015 appellant’s counsel requested reconsideration.5 He contended that the
reports from Dr. Pino established that appellant was unable to perform the duties of an eligibility
worker.
Dr. Pino, in a March 21, 2015 duty status report, diagnosed lumbar degenerative disc
disease and found that appellant could lift up to 10 pounds, sit and walk for two hours, and stand
for one hour.
Appellant, in a statement dated April 10, 2015, related that OWCP should have informed
him that his reasons for not cooperating were unacceptable and provided another 15 days before
ceasing vocational rehabilitation. He listed his complaints against the rehabilitation counselor
and questioned why OWCP relied upon its referral physician when his attending physicians
provided their own limitations.
On March 31, 2015 Dr. Pino diagnosed low back pain with radiculopathy on the right and
weakness on ambulation. He advised that appellant should continue with the same work
restrictions. Dr. Pino also provided a progress report dated April 20, 2015. He diagnosed
employment-related multilevel degenerative disc and joint disease of the lumbar spine. Dr. Pino
reviewed the work offer from the employing establishment and indicated that it was “not
consistent with the work restrictions I have provided.” He recommended a functional capacity
evaluation.
By decision dated June 10, 2015, OWCP denied modification of its August 12, 2014 loss
of wage-earning capacity determination. It found that the physical requirements for the position
of eligibility worker did not exceed the limitations set forth by Dr. Pino.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction of benefits.6 Under section 8115(a), wage-earning capacity is determined by the actual
5

On March 17, 2015 appellant requested that OWCP expand acceptance of his claim to include a hip condition.

6

T.O., 58 ECAB 377 (2007).

6

wages received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity. If the actual earnings do not fairly and reasonably represent his wage-earning capacity,
or if the employee has no actual earnings, his wage-earning capacity is determined with due
regard to the nature of the injury, the degree of physical impairment, his usual employment, age,
qualifications for other employment, the availability of suitable employment and other factors or
circumstances which may affect wage-earning capacity in his disabled condition.7
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his
physical limitations, education, age and prior experience.8 Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick9 will result in the percentage of the employee’s loss of
wage-earning capacity.
ANALYSIS
Appellant received compensation for total disability beginning November 21, 2010 due to
his August 4, 2010 employment injury, accepted for multiple contusions, degenerative of the
lumbar intervertebral discs, a sprain of the right foot, a sprain on the right at an unspecified site,
a sprain of the right lateral collateral ligament of the knee, right chondromalacia patellae, and a
tear of the right lateral meniscus. He also had a prior claim accepted for a partial rupture of the
left quadriceps, left knee and leg sprain, and thoracic or lumbosacral neuritis/radiculitis.
In a report dated October 10, 2010, Dr. Anderson, an OWCP referral physician,
diagnosed employment-related lumbar disc degeneration, an aggravation of preexisting disc
pathology, lumbar facet arthropathy, and a permanent aggravation of patellofemoral joint
chondromalacia. He found that appellant could work full time sitting for six hours per day,
standing and walking for two hours per day, and pushing, pulling, and lifting up to 25 pounds.
On February 5, 2013 Dr. Anderson clarified that appellant should alternate sitting, standing, and
walking as necessary and could perform limited squatting, kneeling, and climbing.10
The Board finds that Dr. Anderson’s opinion establishes that appellant has the requisite
physical ability to earn wages as an eligibility worker. The position is classified as sedentary
work requiring occasional lifting of up to 10 pounds, which is within the restrictions set forth by
Dr. Anderson.

7

Harley Sims, Jr., 56 ECAB 320 (2005); Karen L. Lonon-Jones, 50 ECAB 293 (1999).

8

Mary E. Marshall, 56 ECAB 420 (2005); James A. Birt, 51 ECAB 291 (2000).

9

See supra note 4.

10

See N.J., 59 ECAB 171 (2007).

7

In a progress report dated April 16, 2013, Dr. Nolan diagnosed thoracic and lumbosacral
neuritis/radiculitis and limb pain. While he also discussed appellant’s belief that he could not sit
for 6 hours or stand and walk more than 10 to 15 minutes, he did not provide an independent
assessment of his work abilities. A physician’s report is of little probative value when it is based
on a claimant’s belief rather than the doctor’s independent judgment.11
In duty status reports dated April 16 and August 16, 2013, Dr. Nolan diagnosed lumbar
disease and found that appellant could lift up to 10 pounds, sit for three hours per day, and stand
and walk for two hours per day. He did not, however, provide any rationale for his opinion and
thus it is of diminished probative value.12
In assessing the claimant’s ability to perform the selected position, OWCP must consider
not only physical limitations but also take into account work experience, age, mental capacity
and educational background.13 The rehabilitation counselor determined that appellant had the
skills necessary to perform the position of eligibility worker due to his prior employment as a
border patrol agent and his college degree in psychology. He further found that the position was
reasonably available within the appropriate geographical area at an entry-level wage of $486.40
per week. On June 9, 2014 the OWCP rehabilitation specialist concurred with the opinion of the
rehabilitation counselor. As the rehabilitation specialist is an expert in the field of vocational
rehabilitation, OWCP may rely on his opinion in determining whether the job is vocationally
suitable and reasonably available.14 The Board finds that OWCP considered the proper factors,
including the availability of suitable employment, appellant’s physical limitations, and his
employment qualifications in determining that he had the capacity to perform the position of
eligibility worker.15 OWCP further properly determined his loss of wage-earning capacity in
accordance with the formula developed in Shadrick and codified at 20 C.F.R. § 10.403.16
OWCP, therefore, properly found that the position of eligibility worker reflected appellant’s
wage-earning capacity, effective August 12, 2014.
Subsequent to the issuance of OWCP’s loss of wage-earning capacity decision, appellant
submitted an August 14, 2014 report from Dr. Nolan who discussed his belief that he was unable
to perform as an eligibility worker. Dr. Nolan related that he did not know if he could help
11

Earl David Seale, 49 ECAB 152 (1997).

12

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

13

See supra note 8.

14

Dorothy Jett, 52 ECAB 246 (2001); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Determining Wage-Earning Capacity, Chapter 2.816.6(c) (June 2013).
15

See supra note 10.

16

See supra note 4. OWCP divided appellant’s employment capacity to earn wages of $486.40 a week by his
current pay rate of the position held when injured of $1,653.97 per week to find a 29 percent wage-earning capacity.
OWCP multiplied the pay rate at the time of injury of $1,653.97 by the 29 percent wage-earning capacity
percentage. The resulting amount of $479.65 was subtracted from appellant’s date-of-injury pay rate of $1,668.38
which provided a loss of wage-earning capacity of $1,174.32 per week. OWCP then multiplied this amount by the
appropriate compensation rate of three-fourths which yielded $880.74.

8

appellant with issues regarding rehabilitation. As he did not address appellant’s work capacity,
his opinion is of little probative value.
In a report dated September 4, 2014, Dr. Pino noted that appellant had a complicated
history of work injuries. He diagnosed degenerative disease of the spine and hips preventing
significant activity or employment. Dr. Pino advised that appellant could lift, push, and pull up
to 20 pounds occasionally and agreed with restrictions on kneeling, squatting, or stooping. On
December 9, 2014 he found that appellant could lift up to 20 pounds occasionally but not bend,
knee, climb, or squat, and required frequent breaks. As Dr. Pino’s restrictions are within those
required for the position of eligibility worker, his opinion does not establish that appellant is
unable to perform the duties of the position.
Dr. Pino, in a duty status report dated March 21, 2015, diagnosed lumbar degenerative
disc disease and found that appellant could lift up to 10 pounds, sit and walk for two hours, and
stand for one hour. He checked a box marked “yes” that the history of injury provided by
appellant corresponded to an injury to his low back, knees, and right foot in an all-terrain vehicle
accident. The Board has held, however, that an opinion on causal relationship which consists
only of a physician checking a box marked “yes” to a medical form question on whether the
claimant’s condition was related to the history given is of little probative value. Without any
explanation or rationale for the conclusion reached, such report is insufficient to establish causal
relationship.17
On March 31, 2015 Dr. Pino diagnosed low back pain with radiculopathy and determined
that appellant had the same work restrictions. He did not, however, explain the reason for the
limitations or address whether he had the capacity to perform the duties of an eligibility worker.
Medical opinions which contain no rationale or explanation are of little probative value.18 On
April 20, 2015 Dr. Pino found that appellant was unable to accept a position with the employing
establishment as a law enforcement communications assistant; however, this is not relevant to
the current issue of whether he has shown that he is unable to perform the duties of an eligibility
worker.
Appellant may request modification of the wage-earning capacity determination
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation, effective
August 12, 2014, based on its finding that he had the capacity to earn wages as an eligibility
worker.

17

Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box “yes” in a form report, without additional
explanation or rationale, is insufficient to establish causal relationship).
18

See D.G., Docket No. 15-0948 (issued February 10, 2016); L.G, Docket No. 15-1334 (issued
January 28, 2016).

9

ORDER
IT IS HEREBY ORDERED THAT the June 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 10, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

